

EXHIBIT 10.10


DETERMINATION OF INTELLECTUAL PROPERTY RIGHTS AGREEMENT


This Determination of Intellectual Property Rights Agreement (“Agreement”) is
made as of the first day of July, 2002 (“Effective Date”), between the
University of Rochester, an educational institution chartered by the State of
New York with offices at 518 Hylan Building, Box 270140, Rochester, New York
14627-0140 (“University”), and VirtualScopics, LLC, a for-profit New York
limited liability company with offices at 350 Linden Oaks, Rochester, New York
14625 (“VirtualScopics”).


University and VirtualScopics are parties to a certain Sale of Intellectual
Property Agreement, dated April 5, 2002, pursuant to which VirtualScopics
acquired rights in and to University patents and patent applications listed in
Attachment A.


WHEREAS, University permits its faculty members under its “Policy on External
Activities Relating to Research and Scholarship” to pursue consulting
relationships with external organizations; and


WHEREAS, Kevin J. Parker, Ph.D (“Dr. Parker”) has a faculty appointment at
University and is a co-inventor of the patents and patent applications listed in
Attachment A; and


WHEREAS, VirtualScopics represents that it has retained Dr. Parker as a
consultant pursuant to a Consulting Agreement dated July 1, 2002 ("Consulting
Agreement") to assist VirtualScopics in development of image-based biomarkers
and related software for measuring image-based biomarkers as described in detail
in Attachment B (hereinafter “Fields of Invention”), as amended from time to
time, and that such Consulting Agreement will contain a representation from Dr.
Parker that the Consulting Agreement is not inconsistent with University
policies pertaining to consulting services by full-time faculty members, copies
of which are attached to this Agreement at Attachment C (the “University
Policies”);


THEREFORE, in consideration of the premises and promises in this Agreement, the
Parties agree as follows:


1.
“VirtualScopics' Subject Invention(s)” means all intellectual property,
including without limitation those listed on Attachment A and Attachment B and
all technical information, know-how, copyrights, models, drawings,
specifications, prototypes, inventions and software, whether or not patentable,
that is discovered, created or reduced to practice by Dr. Parker in performance
of work on behalf of VirtualScopics under his consulting arrangement with
VirtualScopics.



2.
VirtualScopics acknowledges that Dr. Parker is a faculty member at the
University and as such performs work for the University in fields other than
those fields that are within the Fields of Invention or the VirtualScopics'
Subject Inventions.



3.
For the purpose of complying with the terms of this agreement, the Parties agree
to disclose to each other, in writing, each and every VirtualScopics' Subject
Invention during the term of this Agreement. The Parties will disclose
VirtualScopics' Subject Inventions to each other within thirty (30) days after
Dr. Parker first discloses the invention in writing to the person(s) responsible
for invention matters of the disclosing Party. In addition, each Party will
disclose to the other, in writing, any VirtualScopics' Subject Invention
disclosed to it by Dr. Parker during the time period beginning on the Effective
Date and ending on the date of execution of this Agreement by both Parties,
within thirty (30) days of such execution. All written disclosures of such
inventions shall contain sufficient detail of the invention and identification
of any statutory bars, and shall be marked confidential.

 
Page 1

--------------------------------------------------------------------------------


 
4.
Each Party agrees that all information disclosed hereunder is Confidential
Information ("Confidential Information") and shall be held in the strictest
confidence. Each Party agrees that it will use the Confidential Information
disclosed to it by the other Party under this Agreement only for the purpose of
monitoring and enforcing compliance with their respective intellectual property
policies, and will not disclose such Confidential Information to a third party;
provided that a Party may so disclose Confidential Information that: (a) was
independently known by it prior to the disclosure by the other Party; (b)
becomes generally known to the public through no act or omission of the Party or
any other party with no duty to keep such information confidential; (c) has been
or is made available to the Party by a third party having the lawful right to do
so without breaching any obligation to either Party; or (d) the Party is
required to disclose pursuant to a judicial or administrative order, provided
that the Party shall notify the disclosing Party of the order and cooperate with
the disclosing Party in obtaining a protective order if it opts to seek one.
This provision shall survive the expiration or termination of this Agreement.



5.
The University agrees that it shall have no rights to or interest in any of the
VirtualScopics’ Subject Inventions set forth on Attachments A and B.



6.
With respect to any VirtualScopics’ Subject Inventions (other than those set
forth on Attachments A and B which are addressed separately in Section 5 above),
the University agrees that it shall have no rights to any VirtualScopics'
Subject Inventions made by Dr. Parker during the performance of this Agreement
within the Fields of Invention that are developed by Dr. Parker solely or
jointly with VirtualScopics or any third party other than the University in any
laboratory, research facility, or other building of VirtualScopics or a partner
of VirtualScopics other than the University.

 
7.
VirtualScopics acknowledges that the University does not waive any interest it
may have in inventions, other than those inventions set forth on Attachments A
and B, developed by Dr. Parker within the scope of his employment by the
University, and that all inventions made by Dr. Parker during the term of this
Agreement, other than those inventions set forth on Attachments A and B,
directly or indirectly developed with the use of significant University
resources and/or facilities, as defined in the University Policies, shall be the
sole property of the University.



8.
Each party shall indemnify and hold the other harmless from and against any and
all claims, liability, damage, loss, cost or expense (including reasonable
attorneys’ fees and costs), whether incurred in a third party action or in an
action to enforce this Agreement, arising as a result of the party’s negligence,
misconduct or breach of this Agreement. This indemnity shall survive termination
of this Agreement and shall be effective notwithstanding the limits of any
applicable insurance coverage on the part of either party.

 
Page 2

--------------------------------------------------------------------------------


 
9.
This Agreement will have a term beginning with the Effective Date and ending one
hundred eighty (180) days after the termination or expiration of Dr. Parker’s
consulting arrangement with VirtualScopics.



10.
This Agreement may be terminated by a non-breaching party if another Party fails
to comply with any term herein and such failure is not cured to the reasonable
satisfaction of the non-breaching Party within thirty (30) days after the
breaching Party’s receipt of notice of such breach. If the breach has not been
cured within such time, Dr. Parker’s consulting arrangement with VirtualScopics
will terminate at the end of the calendar month in which the time period
expires, and this Agreement will continue for one hundred eighty (180) days
thereafter.



11.
This Agreement may be terminated by either Party without cause upon one hundred
eighty (180) days written notice to the other Party. If the Agreement is
terminated by VirtualScopics without cause under this provision, Dr. Parker’s
consulting arrangement with VirtualScopics will also terminate at the end of
such one hundred eighty (180) day period.



12.
The obligations of the Parties which have accrued as of the date of termination
or are intended to survive termination will not be affected by any termination
of this Agreement. Termination of this Agreement shall not affect Dr. Parker’s
obligations to VirtualScopics to comply with this Agreement and the Consulting
Agreement and Dr. Parker's continuing obligations as a University faculty member
to comply with University Policies including those related to intellectual
property and performing external activities as an independent consultant.



13.
This Agreement will be construed in accordance with the laws of the United
States of America and the State of New York, without reference to its conflict
of law provisions. All actions or proceedings arising in connection with this
Agreement will be tried and litigated exclusively in the courts located in
Monroe County, New York. The parties consent to the exclusive personal
jurisdiction of such venue, which choice of venue is intended by the parties to
be mandatory and not permissive and to preclude the possibility of litigation
between the parties arising out of this Agreement in any jurisdiction other than
that specified in this Section. Each party waives any right it may have to
assert the doctrine of forum non-conveniens or similar doctrine or to object to
venue with respect to any proceeding brought in accordance with this Section.



14.
This Agreement may be executed in one or more counterparts, each of which will
be deemed an original, and will become effective and binding upon the parties as
of the execution date at such time as all the signatories hereto have signed a
counterpart of this Agreement.



15.
This Agreement is the entire agreement between the parties with respect to its
subject matter, and it supersedes all other prior and contemporary agreements
and understandings, written or oral, between them with respect thereto. This
Agreement may be modified only by a written instrument signed by both parties.



16.
This Agreement is binding on and will inure to the benefit of the respective
successors and permitted assigns of the parties.



17.
All rights and remedies available at law or in equity available to a party are
will be considered to be cumulative and not limited by this Agreement.

 
Page 3

--------------------------------------------------------------------------------


 
18.
All notices to a party hereunder will be in writing and will be delivered
personally, by certified or registered mail (return receipt requested), or by a
nationally recognized courier service with a tracking system to verify receipt.
Notices will be effective upon receipt and delivered to the addresses set forth
below or to such other address as may be changed by notice.



Notices to University will be sent to:


Director, Office of Technology Transfer
University of Rochester
518 Hylan Building, Box 270140
Rochester, New York 14627
Tel.: 585.275.3998


With a copy to:  


General Counsel
University of Rochester
601 Elmwood Avenue, Box 308
Rochester, New York 14642
Tel.: 585.275.8019


Notices to VirtualScopics will be sent to:


Mr. Mikael Totterman
VirtualScopics, LLC
350 Linden Oaks
Rochester, New York 14625
Tel: 585.249-6231


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the dates indicated below.
 

  UNIVERSITY OF ROCHESTER     VIRTUALSCOPICS, LLC                     By:
/s/ Charles E. Phelps   By: /s/ Mikael Totterman  

--------------------------------------------------------------------------------

Charles E. Phelps    

--------------------------------------------------------------------------------

Mikael Totterman   Its: Provost     Its: Chief Operating Officer

 


Agreed to and Acknowledged by:
 
/s/ Kevin J. Parker, Ph.D

--------------------------------------------------------------------------------

Kevin J. Parker, Ph.D.
 
Page 4

--------------------------------------------------------------------------------



Attachment A


VirtualScopics - Patents and Patent Applications





 
UR tech.
ref.
Law firm ref.
Number
Title
Status
1
*765
116741-0025
6,169,817
(09/185,514)
System and Method For 4D Reconstruction and Visualization
US issued 01/02/2001
(filed 11/04/1999).
1
*765
116741-0123
PCT/US99/25704
WO 00/26852
System and Method For 4D Reconstruction and Visualization
PCT filed 11/03/1999
WIPO published 05/11/2000.
1
*765
116741-0176
99958737.1
System and Method For 4D Reconstruction and Visualization
Europe filed 11/03/1999.
1
*765
116741-0173
7005694/01
System and Method For 4D Reconstruction and Visualization
Korea filed 05/04/2001.
1
*765
116741-0174
580158/00
System and Method For 4D Reconstruction and Visualization
Japan filed 05/07/2001.
1
*765
116741-0175
142972
System and Method For 4D Reconstruction and Visualization
Israel filed 05/04/2001.
1
*765
116741-0177
2350017
System and Method For 4D Reconstruction and Visualization
Canada filed 05/04/2001.
1
*765
116741-0178
16034/00
System and Method For 4D Reconstruction and Visualization
Australia filed 05/22/2001.
 
2
*765-01
116741-0138
09/540,524 
Magnetic Resonance Imaging with Resolution and Contrast Enhancement
US filed 03/31/2000
1st office action & interview with examiner 07/2002 - supplemental amendment
filed. Request for continued examination filed 07/22/2003.
2
*765-01
116741-0168
PCT/US01/10308
WO 01/75483 
Magnetic Resonance Imaging with Resolution and Contrast Enhancement
PCT filed 04/02/2001.
2
*765-01
116741-0169
90107831 
Magnetic Resonance Imaging with Resolution and Contrast Enhancement
Taiwan filed 05/28/2001
2
 
116741-00204
 
Magnetic Resonance Imaging with Resolution and Contrast Enhancement
Canada filed; 09/30/2002.
2
 
116741-00205
 
Magnetic Resonance Imaging with Resolution and Contrast Enhancement
JP filed; 09/30/2002.
2
 
116741-00206
 
Magnetic Resonance Imaging with Resolution and Contrast Enhancement
EP filed; 09/30/2002.
 
3
*985
116741-0180
09/908,492
System and Method for Reducing or Eliminating Streak Artifacts and Illumination
Inhomogeneity in CT Imaging
US filed 07/19/2001. Office action 06/2003, claims 4-9, 13-18 allowed, others in
contest.
3
 
116741-00202
PCT/US02/22707
WO 03/009215 A1
System and Method for Reducing or Eliminating Streak Artifacts and Illumination
Inhomogeneity in CT Imaging
PCT filed 07/18/2002.
Intl pub date 01/30/2003.

 
Page 5

--------------------------------------------------------------------------------


 
4
*1047
116741-0183
60/306,166
System and Method for Quantifying Tissue Structures and their Change over Time
Provisional filed 07/19/2001.
4
*1047
116741-
0182
10/189,476
System and Method for Quantifying Tissue Structures and their Change over Time
US filed 07/8/2002. Search report + “over time” claims on 11/2002.
4
 
116741-00203
PCT/US02/22706
WO 03/009214 A1
System and Method for Quantifying Tissue Structures and their Change over Time
PCT filed 07/18/2002. Intl pub date 01/30/2003. PCT written opinion 04/2003.
Cites Yang & Summers, response filed 05/2003, with amended claims.
           
5
*1048
116741-0186
60/307,869
System and Method for Quantitative Assessment of Joint Diseases and the Change
over Time of Joint Diseases
Provisional filed 07/27/2001.
5
*1048
116741-
0198
10/205,606
System and Method for Quantitative Assessment of Joint Diseases and the Change
over Time of Joint Diseases
US filed 07/26/2002.
5
 
116741-00207
PCT/US02/23705
Method and System for Quantitative Assessment of Joint Diseases and the Change
over Time of Joint Diseases
PCT filed 07/26/2002. Search report “entirely favorable” 12/2002.
 
6
*1059
116741-0191
60/316,965
System and Method for Quantitative Assessment of Neurological Diseases and the
Change over Time of Neurological Diseases
Provisional filed 09/05/2001.
6
*1059
116741-
0199
10/233,562
System and Method for Quantitative Assessment of Neurological Diseases and the
Change over Time of Neurological Diseases
Filed 09/4/2002.
6
 
116741-00208
 
Method and System for Quantitative Assessment of Neurological Diseases and the
Change over Time of Neurological Diseases
PCT filed 09/2002. Search report (-), cited Guilhuis & Kennedy, response filed
08/2003.
 
7
*1060
116741-0192
60/322,427
System and Method for Quantitative Assessment of Cancers and their Change over
Time
Provisional filed 09/17/2001.
7
*1060
116741-
0200
 
System and Method for Quantitative Assessment of Cancers and their Change over
Time
US filed 09/12/2002.
7
 
116741-00201
 
Method and System for Quantitative Assessment of Cancer Diseases and the Change
over Time of Cancer Diseases
PCT filed 09/2002. Written opinion 06/2003 (-), cited Guilhuis & Chaturvedi.
Amended response 9/2003.
           
8
 
116741-00209
10/262,672
Method and System for Automatic Identification and Quantification of Abnormal
Anatomical Structures in Medical Images (with exemplar)
US filed 10/02/2002. Examiner agrues two inventions 10/2003. Bifurcated 11/2003,
claims 1-15 active, claims 16-17, 18-31 require new divisional.
8
 
116741-
00237
Divisional of 10/262,672
Method and System for Automatic Identification and Quantification of Abnormal
Anatomical Structures in Medical Images (with exemplar) - Divisional
US Divisional filed 01/20/2004.

 
Page 6

--------------------------------------------------------------------------------


 
9
 
116741-00210
10/262,671
Method and System for Assessment of Biomarkers by Measurement of Response to
Stimuli
US filed 10/02/2002. PCT filed 10/2003.
 
10
 
116741-00212
10/352,867
Method and System for Use of Biomarkers in Diagnostic Imaging (CAL)
US filed 01/29/2003.
 
11
 
116741-00213
10/366,693
Automated Measurement of Anatomical Structures in Medical Imaging (probability
map, deformable template)
US filed 02/14/2003.
           
12
 
116741-
00214
 
Method and System for Automatic Extraction of Load-Bearing Regions of Cartilage
and Measurements of Biomarkers
US filed 11/20/2003.
 
13
 
116741-
00215
10/670,564
Semi-Automated Measurement of Anantomical Structures using Statistical and
Morphological Priors (Vessel Bifurcations)
US filed 09/26/2003.
 
14
     
2-Sequence Meniscus.
Drafted 08/2003.
           
15
     
Nonrigid Registration of Medical Images
Draft in preparation 12/2003.
           
16
     
Automatic Plasma and Perfusion
Draft submitted 01/2004.



Notes:    University of Rochester Technology Reference Number preface is
2-11144- * in all cases.
Law firm reference number is that of the firm, Blank Rome Comisky & McCauley,
LLP of Washington, D.C. The portion of the reference number identifying the
client (the six digits before the separator) has been changed from 000687 to
116741. The portion of the reference number identifying the matter (after the
separator) has not been changed.
** With a change in Taiwanese law, a filing date of 04/02/2001 was recently
accorded.
 

Page 7

--------------------------------------------------------------------------------



Attachment B - Fields of Invention


Part 1 –   System and Method for Quantifying Tissue Structures and their Change
over Time
Part 2 –   A Method and System for Quantitative Assessment of Joint Diseases and
the Change  over Time of Joint Diseases
Part 3 –   A Method and System for Quantitative Assessment of Neurological
Diseases and the Change over Time of Neurological Diseases
Part 4  –  A Method and System for Quantitative Assessment of Solid Tumors and
the Change over Time of Solid Tumors in Humans
 
 
 
 
 

Page 8

--------------------------------------------------------------------------------



Attachment C


University Intellectual Property and Faculty Consulting Policies


 
 
 

Page 9

--------------------------------------------------------------------------------




